ACCEPTED
                                                                                                                                           06-14-00106-CV
                                                                                                                                 SIXTH COURT OF APPEALS
                                                                                                                                      TEXARKANA, TEXAS
Appellate Docket Number:                                                                                                            12/23/2014 12:15:16 PM
                                                                                                                                           DEBBIE AUTREY
Appellate Case Style:                                                                                                                               CLERK

                        Vs.

Companion Case No.:
                                                                                                                     FILED IN
                                                                                                              6th COURT OF APPEALS
                                                                                                                TEXARKANA, TEXAS
                                                                                                              12/29/2014 9:57:00 AM
Amended/corrected statement:                        DOCKETING STATEMENT (Civil)                                    DEBBIE AUTREY
                                                                                                                       Clerk
                                               Appellate Court:6th Court of Appeals
                                        (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                II. Appellant Attorney(s)

❑     Person   6 Organization (choose one)                                 A       Lead Attorney
Organization Name: Peter G. Milne, P.C.                                    First Name:         Chad
First Name:                                                                Middle Name:
Middle Name:                                                               Last Name:          Parker

Last Name:                                                                 Suffix:

Suffix:                                                                    Law Firm Name: The Parker Firm, P.C.

Pro Se: 0                                                                  Address 1:          3808 Old Jacksonville Rd.
                                                                           Address 2:
                                                                           City:               Tyler
                                                                           State:      Texas                        Zip- 4:   75701
                                                                           Telephone:          903-595-4541               ext.
                                                                           Fax:        903-595-2864
                                                                           Email:      cparker@theparkerfirm.net
                                                                            SBN:       00786153

I. Appellant                                                                11. Appellant Attorney(s)

.0-   Person   E   Organization (choose one)                                a       Lead Attorney
                                                                            First Name:        Chad
First Name:        Peter                                                   Middle Name:
Middle Name: G.                                                             Last Name:         Parker
Last Name:         Milne                                                    Suffix:
Suffix:                                                                     Law Firm Name: The Parker Firm, P.C.

Pro Se: 0                                                                   Address 1:         3808 Old Jacksonville Rd.
                                                                            Address 2:




                                                                 Page 1 of 10
                                                            City:
                                                             State:      Texas                 Zip+4:
                                                            Telephone:           903-59111111.1111 ext.
                                                            Fax:         903-595-2864
                                                             Email: cparker@theparkerfirm.nell.M11.1.1
                                                             SBN:        00786153

1.   Appellant                                               11. Appellant Attorney(s)
       Person E Organization (choose one)                    El Lead Attorney
Organization Name: Healy, Milne & Associates, P.C.           First Name: Peter
First Name:                                                  Middle Name: G
Middle Name:                                                 Last Name: Milne
Last Name:                                                   Suffix:
Suffix:                                                      Law Firm Name:
Pro Se: (j)                                                  Address 1:          011111111111111111111111111111111111•In
                                                             Address 2:
                                                             City:
                                                             State:      Texas                    Zip+4:
                                                             Telephone:          903-5911111.111 ext.
                                                             Fax:         903-593-9325''
                                                             Email: pmilne@tylertaxlaW                                       l
                                                             SBN:         24037118

111.    Appellee                                             IV. Appellee Attorney(s)
       Person      Organization (choose one)                 E        Lead Attorney
                                                             First Name:         James
First Name:                                                  Middle Name:        itoll111•1111
Middle Name:                                                 Last Name:          Holmes
Last Name:         Ryan                                      Suffix:
Suffix:                                                      Law Firm Name: Law Offices of James Holmes,       P.411111111111111
Pro Se:                                                      Address 1:          212 South Marshall
                                                             Address 2:
                                                             City:               Henderson
                                                             State:  Texas                            Zip+4: 75654
                                                             Telephone:     903-657-2800                  ext.
                                                             Fax:    903-657-2855
                                                             Email: jh@jamesholmeslaw.com
                                                             SBN: 00784290

 HI. Appellee                                                 IV. Appellee Attorney(s)
Ei     Person      Organization (choose one)                 E Lead Attorney
                                                             First Name:         James
 First Name:       Joy                                         Middle Name:
                                                     Page 2 of 10
Middle Name:              Last Name:    Holmes
Last Name: Ryan           Suffix:
Suffix:                   Law Firm Name: Law Offices of James Holmes P.C.
Pro Se: 0                 Address 1:      12 micwattallillI111111111111111.
                          Address 2:
                          City:         11111.11111=1111111111111111111
                          State: Texas                 Zip+4:
                          Telephone:     903-657 22800      ext.
                          Fax:    903-657-2855
                          Email: jh@jamesholmeslaw.cornM1111111111111111.1
                          SBN: 00784290




                  Page 3 of 10
V. Perfection Of Appeal And Jurisdiction
Nature of Case (Subject matter or type of case): Professional Malpractice
Date order or judgment signed: November 26, 2014                         Type of judgment: Interlocutory Order
Date notice of appeal filed in trial court: December 17, 2014
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order: Yes ❑ No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):
Texas, Ciyil Practices,& Remedies Code 51.014(a)(3)
Accelerated appeal (See TRAP 28):             Ni Yes ❑ No
If yes, please specify statutory or other basis on which appeal is accelerated:
Appealable interlocutory order

Parental Termination or Child Protection? (See TRAP 28.4):           ❑ Yes 0 No

Permissive? (See TRAP 28.3):                   ❑ Yes ❑ No
If yes, please specify statutory or other basis for such status:
                ri



Agreed? (See TRAP 28.2):                       ❑ Yes Z No
If yes, please specify statutory or other basis for such status:

Appeal should receive precedence, preference, or priority under statute or rule:          ❑ Yes Z No
If yes, please specify statutory or other basis for such status:

Does this case involve an amount under $100,000?          ❑ Yes [S]No
Judgment or order disposes of all parties and issues: ❑ Yes [Z]No
Appeal from final judgment:                               ❑ Yes Z No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?   ❑   Yes        No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                E] Yes ❑ No                   If yes, date filed:
Motion to Modify Judgment:           ❑ Yes     ❑   No              If yes, date filed:
Request for Findings of Fact         ❑ Yes [1] No                  If yes, date filed: 1111111111111111
and Conclusions of Law:
                                     ❑ Yes [I] No                   If yes, date filed:
Motion to Reinstate:
                                     ❑ Yes ❑ No                     If yes, date filed:
Motion under TRCP 306a:
Other:                               [:1 Yes [I] No
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:     ❑ Yes ❑ No                     If yes, date filed:

Contest filed in trial court:       ❑ Yes Z No                     If yes, date filed:

Date ruling on contest due:

Ruling on contest: ❑ Sustained           ❑ Overruled               Date of ruling:

                                                                    Page 4 of 10
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?      ❑ Yes        No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                          Bankruptcy Case Number:




IX. Trial Court And Record

Court:     Fourth Judicial District Court                            Clerk's Record:
County: Rusk                                                         Trial Court Clerk: 0 District         ❑ County
Trial Court Docket Number (Cause No.):                                Was clerk's record requested?        ❑ Yes 0 No

                                                                      If yes, date requested:
Trial Judge (who tried or disposed of case):                          If no, date it will be requested:
First Name:                                                           Were payment arrangements made with clerk?
Middle Name:                                                                                                   ❑ Yes ❑No ❑ Indigent
Last Name:        Gossett
                                                                      (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:         115 N. Main St., Suite 303
Address 2 :
City:              Henderson
State: Texas                           Zip + 4: 75652
Telephone: 903-657-0358                  ext.
Fax:      903-655-1250
Email:



Reporter's or Recorder's Record:

Is there a reporter's record?           Ezi Yes ❑ No
Was reporter's record requested?        ❑ Yes No
Was there a reporter's record electronically recorded? 0 Yes    ❑   No

If yes, date requested:

If no, date it will be requested: December 31, 2014
Were payment arrangements made with the court reporter/court recorder? 0 Yes         ❑ No ❑ Indigent




                                                                Page 5 of 10
    Court Reporter                                  ❑ Court Recorder
❑   Official                                        ❑ Substitute


First Name:
Middle Name:
Last Name:          111111111111111161
                                    ''''' — ''',:
Suffix:
Address 1:
Address 2:
        2:          IIIIIIIIIIIIIIIMIIIIIIWINIIIIIIIIII
                                            .
City:           rie/46' ; 61riMii                   i
State:    Texas                Zip + 4: 75611111111.1
Telephone:       903-657-0358                   ext.
Fax:       903-655-1250
Email:    tboling@co.rusk.tx.us

X. Supersedeas Bond
Supersedeas bond filed: ❑ Yes ► No                       If yes, date filed:
Will file: ❑ Yes 0 No


Xl. Extraordinary Relief ,
Will you request extraordinary relief (e.g.            temporary or ancillary reIieI) from this Court?   ❑ Yes      a No

If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                              a Yes            No
If no, please specify:
Has the case been through an ADR procedure?                   ❑Yes       a No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?                  ❑ Pre Trial
                                                                   -           ❑ Post Trial
                                                                                      -       ❑ Other

If other, please specify:
Type of case? Professional Malpractice
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
Court abused its discretion in entering interlocutory order that granted in part appellees motion for class certification against appellant where requisites
 for class certification not met.

How was the case disposed of?               Other
Summary of relief granted, including amount of money judgment, and if any, damages awarded. Interlocutory order granting in part class
                                                                                            certification motion
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:

                                                                               Page 6 of 10
Attorney's fees (trial):
Attorney's fees (appellate):
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?        ❑ Yes 0 No
Does judgment have language that one or more parties "take nothing"?            ❑ Yes          No
Does judgment have a Mother Hubbard clause? ❑ Yes             EK No
Other basis for finality?
Rate the complexity of the case (use   I   for least and 5 for most complex):       ❑ 1 ❑ 2 ❑ 3                El 4             ❑5
                                                                                                    ❑ Yes NoPleasmkynwrtohepcdigqusnkowtherpaisnc.
Can the parties agree on an appellate mediator? 0 Yes         ❑ No
If yes, please give name, address, telephone, fax and email address:
Name                            Address                         Telephone                       Fax                                                  Email
                                                                      .     6111111111111111
Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:         Forrest Mays



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                       Trial Court:

  Style:

      Vs.




                                                                   Page 7   of 10
                                                   tiling                -SIG; Oi714ititotiri;'Orkiii;"e-it§)- ,
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listsery to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?             ❑       Yes      No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? ❑ Yes ► 4 No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?              ❑  Yes       No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? ❑ Yes           cx:j
                                                                                                      No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org . Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                    Date:



Printed Name:                                                                              State Bar No.:



Electronic Signature:
    (Optional)




                                                                Page 8 of 10
XVI. Certificate of Service
The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on December 23, 2014 •



Signature of counsel (or pro se party)                                     Electronic Signature: Chad Par.
                                                                                 (Optional)


Person Served
                                                                           State Bar No.: 00786153            1111
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:      December 23, 2014
Manner Served: Email

First Name:       James

Middle Name:
Last Name:        Holmes
Suffix:
Law Firm Name: Law Offices of James Holmes, P.C.
Address 1:        212 South Marshall
Address 2:
City:             Henderson
State     Texas                        Zip+4: 75652
 Telephone:       903-657-2890„ ext.
 Fax:                      ..!
          903-657-2855 liPPPII

Email:    jhgamesholmeslaw.com

If Attorney, Representing Party's Name: Val & Joy Ryan
Please enter the following for each person served:




                                                                 Page 9 of 10
Date Served:      December 23, 2014
Manner Served: Email

First Name:       Peter

Middle Name:      G

Last Name:        Milne
Suffix:
Law Firm Name: Peter G. Milne, P.C.

Address 1:        327 W. Houston
Address 2:
City:             Tyler
State     Texas                       Zip+4: 75702

 Telephone:       903-593-9300        ext.
Fax:      903-593-9325
Email: pmilne@tylertaxlaw.com
If Attorney, Representing Party's Name: Healy, Milne & Associates, P.C.




                                                             Page 10 of 10